UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

[/Z\ /W

UNITED STATES OF AMERICA
-V- No. 10-cr-555 (RJS)

ORDER

LESTER GRAHAM,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

For the reasons stated on the record during the January 31, 2020 conference, IT IS
HEREBY ORDERED THAT that the petition for early termination of supervised release is
GRANTED.

SO ORDERED.

Dated: January 31, 2020
New York, New York

   

HARD Js SULLIV
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
